Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1, 2, 4, 7-9 and 11-14 are presented for examination.
3.          This office action is in response to the Applicant Arguments/Remarks Made in an Amendment filed on 03/22/2021. 
4.	Claims 1, and 8 are independent claims.
5.	Claims 1, 2, 4, 8, 9 and 11 are amended.
6.	Claims 3, 5-6 and 10 are cancelled.
7.	The office action is made Final.

Examiner Note
8.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.        Claims 1-2, 7-9 and 12 are rejected under 35 U.S.C.103 as being unpatentable over Li et al (US 20170208139 A1) hereinafter as Li in view of Ghare et al (US 10,599,478 B1) hereinafter as Ghare.

12.	Regarding claim 1 (Currently amended), Li teaches a method for managing semantic information, the method comprising: 
storing sematic data in a first attribute of plural machine-to-machine (M2M) resources ([0010], [0061], “Each resource supports a set of "attributes" that store information about the resource.  Applicants disclose herein systems and methods to publish information about M2M/IoT resources/services so as to make them visible to systems such as Web applications” see also [0130], [0146]); and 
performing update with respect to the semantic data stored in the first attribute, depending on a type of an attribute included in a received request ([0019], “The request may specify a query with particular parameters defining characteristics of a service (a type of an attribute included in a received request).  For example, the request may specify parameters defining a service that provides temperature readings between the hours of 6 PM and 6 AM at a particular warehouse facility.  [0213], “The request comprises information about the change in status and signals that a change should be made to update one or more attributes, see also Fig , wherein
 in response to the type of the attribute included in the received request being determined to correspond to the first attribute, the method include performing an entire update of all of the semantic data stored in the first attribute ([0019], “The request may specify a query with particular parameters (attribute) defining characteristics of a service (type of the attribute).  For example, the request may specify parameters defining a service that provides temperature readings between the hours of 6 PM and 6 AM at a particular warehouse facility.  The SRI 914 queries the WSDL-G files stored thereon to identify particular WSDL-G files relating to groups of services responsive to the query parameters (query attribute).  The responsive WSDL-G files are communicated to the consumer system 916.” [0129], “semantics information is added (updating the semantic data) to the attributes to help consumers in correctly understanding the meanings of values in those attributes.” [0213], “The request comprises information about the change in status and signals that a change should be made to update one or more attributes (updating the semantic data or all) of the <WSDL-I> resource”, see also Fig 12, [0126]-[0128], “Applicants propose adding new attributes to the existing WSDL template so that the WSDL-I describes not only how to access a service, but also describes context or social information, such as, for example, when a service is available, where the service provider is located, and the cost to use the service.  Each of these is a non-negligible factor that has the potential to affect the successful service provisioning in an M2M scenario.”), and
 in response to the type of the attribute included in the received request being determined to correspond to a second attribute of the plural M2M resources, the second attribute corresponding to searching the semantic data stored in the first attribute, the method include performing a partial update of a part of the semantic data stored in the first attribute ([0019], “The request may specify a query with particular parameters (attribute) defining characteristics of a service (type of the attribute).  For example, the request may specify updating a part of the semantic data) to the attributes to help consumers in correctly understanding the meanings of values in those attributes.” [0213], “The request comprises information about the change in status and signals that a change should be made to update one or more attributes (updating a part of the semantic data or all) of the <WSDL-I> resource”, see also Fig 12, [0126]-[0128], “Applicants propose adding new attributes to the existing WSDL template so that the WSDL-I describes not only how to access a service, but also describes context or social information, such as, for example, when a service is available, where the service provider is located, and the cost to use the service.  Each of these is a non-negligible factor that has the potential to affect the successful service provisioning in an M2M scenario.”),
Li did not specifically teach wherein the first attribute and the second attribute are the type of the attribute and a different type from each other, and wherein, for the performing the update, the method further comprises, when the first attribute and the second attribute are included in the received request, returning an error message.
However Ghare teaches wherein the first attribute and the second attribute are the type of the attribute and a different type from each other, and wherein, for the performing the update, the method further comprises, when the first attribute and the second attribute are included in the received request, returning an error message (col 11, lines 17-40).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Ghare’s system into Li’s and by incorporating Ghare into Li would automated reconfiguration of real time data stream processing.


13.	Regarding claim 2 (Currently amended), Li and Ghare teach the invention as claimed in claim 1 above and further Li teaches wherein for the performing the update, the method further comprises receiving a request comprising the second attribute having a query contained thereon, for searching the semantic data stored in the first attribute ([0019], “The request may specify a query with particular parameters (second attribute) defining characteristics of a service.  For example, the request may specify parameters defining a service that provides temperature readings between the hours of 6 PM and 6 AM at a particular warehouse facility.  The SRI 914 queries the WSDL-G files (searching the semantic data stored in the first attribute) stored thereon to identify particular WSDL-G files relating to groups of services responsive to the query parameters.  The responsive WSDL-G files are communicated to the consumer system 916.” [0129], “semantics information is added to the attributes to help consumers in correctly understanding the meanings of values in those attributes.” [0213], “The request comprises information about the change in status and signals that a change should be made to update one or more attributes (first attribute) of the <WSDL-I> resource”, see also Fig 12, [0126]-[0128], “Applicants propose adding new attributes to the existing WSDL template so that the WSDL-I describes not only how to access a service, but also describes context or social information, such as, for example, when a service is available, where the service provider is located, and the cost to use the service.  Each of these is a non-negligible factor that has the potential to affect the successful service provisioning in an M2M scenario.”).  

14.	Regarding claim 3, 5 and 6 (cancelled)
15.	Regarding claim 7 (Previously presented), Li and Ghare teach the invention as claimed in claim 1 above and further Li teaches wherein the plural M2M resource further comprises a third attribute which stores data for representing the semantic data included in the first attribute on a web ([0013], [0061], [0065], more specifically [0085], “service consumer system 614 communicates requests to SRI 612 in order to discover Web services.  The requests may include parameters specifying the types of services requested.  In response to the request, the SRI 612 forwards the WSDL files for the services corresponding to parameters specified in   
16.	Regarding claims 8, 9 and 12, those claim recites a system performs the method of claims 1, 2 and 7 respectively and are rejected under the same rationale.

17.        Claims 4, 11, 13 and 14 is rejected under 35 U.S.C.103 as being unpatentable over Li et al (US 20170208139 A1) hereinafter as Li in view of Nano et al (US 20160132368 A1) hereinafter as Nano.

18.         Regarding claim 4 (Currently amended), Li teach the invention as claimed in claim 1 above, Li did not specifically teach wherein for the performing the update, the method further comprises, when there is an error in a result of syntax validation of a query including the received request, returning another error message.
However Nano teaches when there is an error in a result of syntax validation of the query, returning an error message ([0021], [0057]).   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Nano’s system into Li’s and by incorporating Nano into Li because both systems are related to tracking and analyzing streams of internet of things information/data would facilitate identifying meaningful events and respond to them as quickly as possible.

19.	Regarding claims 11, 13 and 14, those claim recites a system performs the method of claim 4 and are rejected under the same rationale.

Respond to Amendments and Arguments
20.	In the remarks, applicant amended the claims to clarify the present invention, and argued that Li, Zhuang and Nano did not teach the invention recited in Claims as amended.

21.	With respect to applicant’s arguments, Applicant’s remarks to claim 1 have been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 103.

CONCLUSION
22. 	The Applicant’s amendment necessitated a new ground of rejection.  Therefore, THIS ACTION IS MADE FINAL.
23.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HICHAM SKHOUN/Primary Examiner, Art Unit 2169